Citation Nr: 1620048	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's Appeal to Board of Veterans' Appeals was received in September 2014, unless the Veteran states otherwise, any additional evidence submitted by the Veteran or their representative may be considered by the Board in the first instance.  See BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence sent by the Veteran or their representative, but only for claims appealed on or after February 2, 2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have service-connected loss or permanent loss of use of a foot or hand; permanent impairment of vision of both eyes, or ankylosis of a knee or hip.  

2.  The Veteran requires assistance in protecting himself from the hazards incident to his environment. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only are not satisfied.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 17.156, 17.157, 17.158 (2015).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit of special monthly compensation based on the need for aid and attendance.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed for that issue.

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the Veteran's claim for automobile and adaptive equipment or for adaptive equipment only.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A November 2012 letter to the Veteran provided the Veteran with an update, and notified him that the RO was working on his vehicular adaptive equipment claim.  The Board notes that the letter did not specify the criteria for establishing entitlement to an automobile allowance or adaptive equipment benefits, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  However, this VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Neither the Veteran nor his service representative has alleged any error in not receiving a fully compliant notice, and the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing harmless error).  Furthermore, the rating decision, the statement of the case (SOC), and the supplemental statement of the case (SSOC) set forth detailed reasons and bases as to why the Veteran's claim was denied as well as the evidence that is needed to prove the claim.  Thus any error in the VCAA notice is shown to be harmless.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The August 2015 Board remand instructions requested that the Veteran be examined to determine the current severity of his symptoms.  In November 2015, the Veteran underwent Disability Benefits Questionnaires (DBQ) for his lower extremity disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

At the November 2015 DBQs the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's lower extremity disabilities, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 


Automobile and Adaptive Equipment

The Veteran submitted a Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment) in October 2012.

Service connection has been established for the following conditions:  (1) depression associated with residuals of mid-shaft fracture of the left femur, (2) residuals of mid-shaft fracture of the left femur, (3) patellofemoral syndrome, right knee associated with residuals of mid-shaft fracture of the left femur.  His combined disability rating is 70 percent and he has been awarded individual unemployability. 

Eligibility for financial assistance to purchase an automobile or other conveyance and necessary adaptive equipment is limited to those veterans with a narrowly-defined range of disabilities.  Assistance with the purchase of an automobile is authorized for a veteran who has service-connected (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

The Veteran has not asserted and the record does not show that the Veteran has permanent impairment of vision of both eyes or loss of use of one or both hands due to service connected disability.  Thus, the analysis will focus on whether or not the Veteran's residuals of mid-shaft fracture of the left femur, and patellofemoral syndrome, right knee associated with residuals of mid-shaft fracture of the left femur amounts to loss of use of the feet, or ankylosis of one or both of the Veteran's knees and hips.

A private medical report from November 2011 discussed the severity of the Veteran's lower extremity disabilities, and determined that the Veteran's knee condition had worsened.  The private medical report showed that the Veteran had diminished limitation of motion to the knee.    

A VA medical addendum from October 2012 indicates that the Veteran walked with a cane due to chronic knee pain, toe pain, and fibromyalgia.  The Veteran's lower extremity restrictions were described as: chronic lower back pain, left knee and ankle pain, slow movement as a result, walks with full weight bearing with a cane and uses a left knee brace.  The Veteran was able to walk as tolerated by his pain.

In November 2015 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran was diagnosed with a left knee meniscal tear, left knee patellofemoral pain syndrome, and degenerative arthritis of the left knee.  The Veteran stated that he had continued leg pain, left knee pain with decreased range of motion, and right knee pain, after left femur fracture and surgery.  The Veteran stated that he is unable to walk more than two to three minutes before resting, that he cannot kneel, squat, or use stairs without resting.  The examiner noted that the Veteran did not suffer from ankylosis of the knee and/or lower leg bilaterally.  The examiner also noted that the Veteran did not have a history of recurrent subluxation, or lateral instability.  The VA examiner also deemed that the Veteran's knee and lower leg conditions did not result in functional impairment of an extremity such that no effective function remains which would equate to amputation with prosthesis.  In review of the Veteran's functional impact, the examiner stated that the Veteran reported constant pain, left worse than right, which worsens on any motion.  The Veteran also stated that he took medication that has sedative side effects which renders him unable to drive.  The Veteran was also unable to walk more than a few minutes without rest.   

A November 2015 peripheral nerves conditions DBQ determined that the Veteran did not have any symptoms attributable to any peripheral nerve condition.  The examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner determined that the Veteran did not suffer from nerve impairment that would result in functional impairment of an extremity such that no effective function remains which would equate to amputation with prosthesis.  The examiner also concluded that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  

In February 2013 the Veteran's wife submitted correspondence, stating that the Veteran requires the assistance of a cane or roller-aide due to his difficulty walking and standing alone, and that the Veteran uses a knee brace.  The Veteran's wife also stated that the Veteran is unable to drive a motor vehicle or operate any machinery due to the side effects of his medication.  In March 2013 the Veteran submitted correspondence stating that he was unable to contribute to daily activities, and unable to drive a motor vehicle or operate any machinery because of the side effects of his medications.     

The Board acknowledges that the Veteran has pain when walking, has limitation of motion to his knees, and requires the use of assistive devices.  The evidence, however, shows that he is able to use both feet for propulsion and balance and there are no findings that he has loss of use of either foot.  While the Veteran clearly has problems, there are no findings of ankylosis of either knee - just limitation of motion of his knees.  No evidence as to ankylosis of the hip is of record either.  The Veteran does not have a service connected vision disability.  The evidence does not show that he has loss of use of either hand.  

The Board also acknowledges that the Veteran is unable to drive due to the side effects of his pain medication, however he does not meet the requirements for automobile and adaptive equipment or for adaptive equipment only under 38 C.F.R. § 3.808.  For these reasons, the Board concludes that the preponderance of evidence is against granting this claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Aid and Attendance 

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A September 2012 VA opinion from a psychiatrist indicates that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  An October 2012 VA addendum indicated that the Veteran did not have restrictions to his upper extremities, and was able to self-feed, button clothing, shave and attend to the needs of nature.  A medical opinion from October 2012 also asserted that the Veteran had been incapacitated on the basis of his severe PTSD and severe major depression which are related to his service.  

In February 2013 the Veteran's wife stated that the Veteran is unable to move without assistance, and that the Veteran is unable to clothe or bath himself.  The Veteran's wife also stated that the Veteran is unable to be left alone due to fear of him falling and being unable to get up by himself.  The Veteran's wife also stated that he was unable to get out of bed, a chair, or the bathtub without assistance.  The Veteran's wife stated that she attends of all of the Veteran's needs at home, takes him to all of his doctor appointments, and ensures that the Veteran takes his required medication.

In February 2013 the Veteran underwent a mental disorders DBQ which determined that the Veteran's major depressive disorder, and PTSD were both related to his military service.  In review of symptoms, it was determined that the Veteran suffers from: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran stated that he suffered from nocturnal urinary incontinence as a consequence of his nightmares.  The Veteran also endorsed hearing voices in his head, is withdrawn, quite irritable and hypervigilant.

In March 2013 the Veteran submitted a statement on behalf of his claim.  The Veteran stated that his "life is spiraling out of control" and that he has had continued problems with his depression, anxiety, panic attacks, and insomnia.  The Veteran stated that the side effects of his medication prohibited him from performing duties, and that he is unable to stand, sit, or concentrate for long periods of time.  The Veteran stated that he relies on his wife for all of his daily healthcare needs at home, and the she assists him with bathing, clothing, and getting in and out of bed.      

The Veteran's wife submitted statements on the Veteran's behalf in January 2016.  The Veteran's wife stated that medical providers had commented about the concerns of leaving the Veteran alone at home.  The Veteran's wife stated that on several occasion she had returned from work finding that the Veteran the Veteran did not take, or took too much of his medication.  The Veteran's wife also stated that the Veteran caused four kitchen fires since November 2014.  The fires were due to the Veteran trying to cook and/or warm something, and forget that the he left the stove on.  The Veteran's wife stated that she must turn the electric off to the stove before leaving for work.  The Veteran's wife also stated that the Veteran had numerous falls.  The Veteran's wife stated that they previously had a Certified Nursing Assistant aid in caring for the Veteran, but that the cost got too prohibitive.   
The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  The evidence strongly suggests that due to his depression associated with residuals of mid-shaft fracture of the left femur, residuals of mid-shaft fracture of the left femur, patellofemoral syndrome, right knee associated with residuals of mid-shaft fracture of the left femur, the Veteran has problems ambulating, has falling episodes, is unable to bath himself on his own, is unable to safely prepare food, and experiences severe sedation as a side-effect to his prescribed medications.  The Veteran also has shown an inability to properly take his prescribed medication without the aid of another person.  Thus, the Veteran's service-connected disabilities have resulted in an inability to protect himself from the hazards or dangers incident to his daily environment.       

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l)(s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


